PER CURIAM.
Ernesto Garcia challenges only the imposition of the public defender’s lien in the amount of $750 in his burglary case, circuit court case number 95-10401. We affirm his convictions and sentences for attempted sexual battery and the burglary but reverse and remand for further proceedings with respect to the public defender’s hen.
The trial court failed to advise the appellant of his right to a hearing to contest the amount of the lien. See Fla. R.Cnm. P. 3.720(d)(1). We remand this case with instructions to permit the appellant thirty days to file a written objection to the amount of the lien. If he files an objection, the circuit court must strike the lien and may not impose a new assessment without notice and a hearing. See Trice v. State, 655 So.2d 1270 (Fla. 2d DCA 1995); Bourque v. State, 595 So.2d 222 (Fla. 2d DCA 1992).
Convictions and sentences affirmed; reversed and remanded as to the lien.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.